DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, applicant recites “The container of claim 15” in line 1.  However, claim 15 is cancelled in the amendment filed on 01/21/2022.  Therefore, it is not clear 
As to claim 17, applicant recites “the top wall” in line 1, which is lack of proper antecedent basis.  
 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5,9,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (2008/0179320) in view of Thimmesch et al (2012/0267284).

	As to claim 1, Abel discloses  a cover (Figure 15, 36) and transport container for use with a shipping pallet (12), said container comprising a container body having a closed top end (top end being panels 44, 46 and closed with a tape), a plurality of side walls (40 and 42) and an open bottom end and an interior space, and a groove that is positioned along a bottom edge of at least one of the side walls (groove is form on wall 40), wherein the open bottom includes a rectangular shape having a dimension that are complementary to a dimension of a shipping pallet (the quarter shipping pallet 12) and the groove include locations that are complementary to a location of a fork channel on the shipping pallet (Figure 13), and wherein the container body includes a unitary construction having functionality for operating in an inverted position wherein a plurality 
	However, Abel discloses a quarter pallet and does not discloses a plurality of grooves that are positioned along a bottom edge of at least one of the side walls.   Nevertheless, Thimmesch discloses a container comprising: a container body (48, The pallet skirt 20 broadly includes a skirt body 48. The skirt body 48 presents a top margin 50 and an opposite bottom margin 52"; paragraph [0038]; Fig. 3) a plurality of side walls (54, 56; side walls 54, 56) and a plurality of grooves (68, 72, 74, each recess 72 of the second pair of fork-receiving recesses presents a second recesses margin 74 that is spaced from the lowermost part 66 of the bottom margin 52; paragraph [0044]; Figs. 3-5) that are positioned along bottom edges (bottom 56; Fig. 3) of at least one of the side walls, wherein the open bottom end includes a rectangular shape having dimensions that are complementary to a dimension of a shipping pallet (22; Figs. 3-5) and each of the plurality of grooves include locations that are complementary to a location of a fork channel (46; each recess 72 of the second pair of fork-receiving recesses lines up with and corresponds to at least a portion of a respective fork-receiving access opening 46 of the pallet 22; paragraph [0044]; Figs. 3-5) on the shipping pallet It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall of Abel with a plurality of grooves (2) as taught by Thimmesch to increase the size of the container with multiple grooves in order to cover a whole size pallet.  


As to claim 3, Abel as modified further discloses the at least one connector includes functionality for securing the container body to the shipping pallet.  ([0043] discloses a tear tape 32 to secure the pallet 12 and the bottom shroud 20, with the same logic, one with skill in the art would also use the same tear tape 32 to use with a single shroud as taught by [0059] in order to secure the shroud to the shipping pallet.
As to claim 5, Abel as modified further comprising: a plurality of handles (the cutout on two of the side wall defines there through, which the structure cutout can also be a handle structure) that are disposed along the side walls.
As to claim 9, Abel as modified further discloses the closed top end of the container body is flat, and each of the side walls are constructed to support vertical stacking of a second container body and pallet (the top wall panel 44 and 46 are flat when assembled).
As to claim 13, Abel as modified further disclose the open bottom end includes a rectangular shape having dimensions that allow the plurality of side walls to cover an outer perimeter of the shipping pallet (Figure 5).  
As to claim 14, Abel discloses  a cover (Figure 15, 36) comprising a container body having a top wall (top wall being panels 44, 46 and closed with a tape), a plurality of side walls (40 and 42) and an open bottom end, and a groove that is positioned along a bottom edge of at least one of the side walls (groove is form on wall 40), wherein the open bottom includes a rectangular shape having a dimension that are complementary 
	However, Abel discloses a quarter pallet and does not discloses a plurality of grooves that are positioned along a bottom edge of at least one of the side walls.   Nevertheless, Thimmesch discloses a container comprising: a container body (48, The pallet skirt 20 broadly includes a skirt body 48. The skirt body 48 presents a top margin 50 and an opposite bottom margin 52"; paragraph [0038]; Fig. 3) a plurality of side walls (54, 56; side walls 54, 56) and a plurality of grooves (68, 72, 74, each recess 72 of the second pair of fork-receiving recesses presents a second recesses margin 74 that is spaced from the lowermost part 66 of the bottom margin 52; paragraph [0044]; Figs. 3-5) that are positioned along bottom edges (bottom 56; Fig. 3) of at least one of the side walls, wherein the open bottom end includes a rectangular shape having dimensions that are complementary to a dimension of a shipping pallet (22; Figs. 3-5) and each of the plurality of grooves include locations that are complementary to a location of a fork channel (46; each recess 72 of the second pair of fork-receiving recesses lines up with and corresponds to at least a portion of a respective fork-receiving access opening 46 of the pallet 22; paragraph [0044]; Figs. 3-5) on the shipping pallet.   It would have been .  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (2008/0179320) in view of Thimmesch et al (2012/0267284), further in view of Ritter (6,024,223).
As to claim 4, Abel as modified does not disclose the at least one connector includes apertures for receiving a lock to lock the container body to the shipping pallet.   However, Ritter teaches a pallet container (12, 28; col. 2, lines 63-67; col. 3, lines 1-16; Fig. 1) wherein an at least one connector (14, 16; Fig. 1) includes functionality (14; col. 3, lines 59-67; col. 4, lines 1-46; Figs. 1, 3-5) for securing a container body (12; Figs. 1, 3-5) to a shipping pallet (10;Figs. 1, 3-5) and the at least one connector includes apertures (154, 160; Fig. 4) for receiving a lock (170; Fig. 5) to lock the container body to the shipping pallet (col. 5, lines 32-43; Figs. 4, 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abel as modified with the connector that able to secure the container body to the shipping pallet as taught by Ritter for the purpose of better securing the contents of the container from movement on the pallet during transport by stabilizing the container body onto the shipping pallet and also for the purpose of providing tamper evidence (col. 5, lines 42, 43).
s 6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (2008/0179320) in view of Thimmesch et al (2012/0267284), in view of lmbrecht et al. (2013/0014676).
As to claim 6, Abel as modified does not disclose the main body is constructed from recycled plastic that is blended with fire retardant additives. lmbrecht teaches a container (380) wherein a main body (380; Fig. 3) is constructed from
recycled plastic (thermoplastic polymers that may be suitable as carriers may include recycled and reclaimed Polyester such as recycled soda bottles"; paragraph (0113]) that is blended with fire retardant additives ([0017] teaches the container can have antimicrobial properties, and/or made of a fire retardant material and ultra violet light barrier).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Abel as modified with fire retardant material as taught by lmbrecht for the purpose of reducing the impact of the manufacturing of the container on the environment, protecting the contents of the container from the elements and protecting the contents of the container from a fire.
As to claims 16-17, Abel as modified does not disclose the top wall and the plurality of side walls are insulated.  lmbrecht teaches a container (400) wherein a main body (400) maybe thermally insulating and construct of thermal insulating property for minimize exposure of cargo to cold temperatures or high temperatures [0103].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Abel as modified with insulation property as taught by Imbrecht for minimize exposure of cargo to cold temperatures or high temperatures.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (2008/0179320) in view of Thimmesch et al (2012/0267284) in view of Daniel (5,829,616).
As to claim 7, Abel as modified does not disclose the container body includes a shape and dimension that is suitable for being stacked within a second container body.   Daniel teaches a container (1 0; col. 3, lines 3-17; Fig. 1) wherein a container body (12; Fig. 1) includes a shape and dimension that is suitable for being stacked within a second container body (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Abel with the shape that is suitable for stacking as taught by Daniel for the purpose of reducing the storage space necessary for the container when the container is not in use.
As to claim 8, Abel as modified does not disclose wherein each of the side walls are tapered, and a dimension of the bottom end is greater than a dimension of the top end. Daniel teaches a container (10; col. 3, lines 3-17; Fig. 1) wherein side walls (30, 32; col. 3, lines 18, 19; Fig. 1) are tapered, and a dimension of a [top] end (top 12; Fig. 1) is greater than a dimension of a (bottom] end (bottom 12; Fig. 1, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Abel with tapered side wall of Daniel
for the purpose of reducing the storage space necessary for the container when the container is not in use. Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container 
invention only involves routine skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abel et al (2008/0179320) in view of Thimmesch et al (2012/0267284) in view of Hartl (10, 882, 663).
As to claim 10 , Abel as modified does not disclose that the closed top end of the container is not flat.  Nevertheless, Hartl discloses a pallet container with closed top end (17) is not flat and with hood shape (column 5, lines 60, Figure 1 of the top portion 17 is not flat which the center portion raise from the edge of the closed top end).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top end of Abel with hood shape having a non-flat shape as taught by Hartl in order to increase the interior volume of the interior space.  
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736